REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: although the general idea of a scale lockout device to prevent damage o the weighing mechanism was known, the specific structure covered by independent claim 1 is not shown nor fairly suggested by the prior art; namely, among other things, a flange spacer configured for placement between a top plate and an equipment flange, and having a jack arm that extends laterally and downwardly therefrom, a jack screw extending downwardly from said jack arm adjacent to, but not engaging, the support structure, and a jack nut threadably engaged with said jack screw, adjustable between a lockout position wherein said jack nut engages the support structure, and a weighing position wherein said jack nut does not engage the support structure, and wherein at said lockout position, a first portion of the force applied from the equipment flange is coupled through said cowling, said jack arm, said jack screw, and said jack nut, into the support structure, to thereby limit a second portion of the force coupled through the weigh module at said weighing position, all of the force applied from the equipment flange is coupled through the weigh module.
Likewise, with respect to the method claim 13, since the structure is not shown nor suggested by the prior art, then its method of use is not shown nor rendered obvious, either.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856




/RANDY W GIBSON/Primary Examiner, Art Unit 2856